Case: 2:17-cv-00719-SDM-KAJ Doc #: 155 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 2133




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 GREAT SOUTHLAND LIMITED,                        :
                                                 :
                   Plaintiff,                    :    Case No.: 2:17-CV-719
                                                 :
           v.                                    :    Judge Sarah D. Morrison
                                                 :
 LANDASH CORPORATION, et al.                     :    Magistrate Judge Jolson
                                                 :
                   Defendants.                   :

                                            ORDER


       This matter is before the Court for consideration of a Report and Recommendation

(“R&R”) issued by Magistrate Judge Jolson on June 24, 2020. (ECF No. 152). The time for

filing objections has passed, and no objections have been filed. 1 Therefore, the Court ADOPTS

the R&R. For the reasons set forth in the R&R, default judgment is hereby entered against

Defendants Giant Tyres USA, LLC; Midwest Coal, LLC; A&B Retreading, LLC; Adkins Tire,

LLC; Elephant OTR, LLC; Rebekah Holding; Knight Nguyen Investments; Jason Adkins; and

Rebekah Adkins in an amount to be determined after resolution of all claims.

       IT IS SO ORDERED.

                                            /s/ Sarah D. Morrison
                                            SARAH D. MORRISON
                                            UNITED STATES DISTRICT JUDGE




       1
           Defendants XPO Logistics, Inc. and XPO Global Forwarding, Inc. (“XPO”) filed a
response (ECF No. 153) to the R&R disputing any attempt to impute the defaulting parties’
liability to XPO. The response did not object to the R&R.
